DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 28 June 2022 is acknowledged. Claims 1, 11, 13, and 15 have been amended. Claims 7, 9, 14, and 17 are cancelled. Applicant’s amendments to the claims have overcome each and every drawing objection, and each and every claim objection previously set forth in the Non-final Office Action mailed 29 March 2022. Claims 1-6, 8, 10-13, 15-16, and 18-19 are pending. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because  the abstract uses implied phrasing in lines 1-2, "is disclosed". Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (WO 2008/012825 A2) in view of Driscoll (US Application Publication 2020/0229531 A1). 
Regarding Claim 1, Mor discloses an anti-slip strap (10) for removably coupling and at least partially covering a shoe (Figs. 1A-B), 
the anti-slip strap comprising: a base strap comprising a flexible, semi rigid material (page 7 line 16, and where page 8 line 24, where the lower section 14 and the upper section 18 may be integrally formed and, therefore, can be made of the same material to form the overshoe 10);
having a first end (see annotated Fig. 1A below, where the first end is annotated by an unbroken line) and a second end (see annotated Fig. 1A below, where the second end is annotated by a dashed line), and forming a single strip extending between the first end and the second end (see Fig. 1A, where the first and second ends attach to form a single piece of material that is continuous and does not comprise of other end portions; the single strip is the shaded area);

    PNG
    media_image1.png
    353
    475
    media_image1.png
    Greyscale

a first set of protrusions (studs 20a) coupled to the base strap (Fig. 1B) and spaced from each other to create a first set of channels therethrough (page 7, lines 21, “space apart”, Fig. 1B, where the second set of channels are formed between and outside of the studs 20a of the lower heel section 24); 
and a second set of protrusions (raised bars 20b) coupled to the base strap (Fig. 1B) and spaced from each other to create a second set of channels therethrough (page 7 lines 21, “space apart”, Fig. 1B, where the first set of channels are formed between the raised bars on the strip 22);
wherein, when coupled to the shoe, the single strip is configured to be wrapped around the shoe multiple times (Fig. 1A) such that (1) the first set of protrusions are positioned along a heel portion of the shoe (Fig. 1B, where 20a is along a heel portion of the shoe) and (2) the second set of protrusions are positioned along a forefoot portion of the shoe when the base strap is coupled to the shoe (Fig. 1B, where 20b is along a forefoot portion of the shoe).
Mor fails to directly disclose a base strap comprising of woven synthetic fibers.
However, Driscoll teaches a footwear strap made of woven synthetic fiber (para. [0030] and [0034], where the strap can be a woven synthetic fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Mor to a woven synthetic fiber, as taught by Driscoll, in order to increase support and security of the strap to the shoe.
Regarding Claim 3, the modified Mor discloses the invention of claim 1. 
The combination further discloses wherein the first set of protrusions are spaced from the second set of protrusions without any other protrusions spaced therebetween (Mor, page 7, lines 21, “space apart”, Fig. 1B, where the second set of protrusions are on strip 22 of lower section 14, the first set of protrusions are spaced on the lower heel section 24, and neither sets show other types of protrusions in their respective locations).
Regarding Claim 4, the modified Mor discloses the invention of claim 1. 
The combination further discloses wherein the first and the second set of protrusions are coupled to the base strap on the same side of the base strap (Mor, where both sets of protrusions are on the lower section 14 of overshoe 10, Figure 1B).
Regarding Claim 10, the modified Mor discloses the invention of claim 1. 
The combination further discloses the anti-slip strap further comprising: a latch (Mor, fastener 44) including a first latch portion (Mor, Fig. 1A where a dotted line represents the location of a first latch portion of fastening feature 44) and a second latch portion (Mor, where the second latch portion is configured to couple to the dotted line of fastening feature 44) configured to be removably coupled to each other (Mor, page 8 lines 12-17 where the fasteners have coupling portions for releasing, opening, closing, and adjusting the overshoe 10).
Regarding Claim 11, the modified Mor discloses the invention of claim 1. 
The combination further discloses wherein the first latch portion is coupled to one end of the base strap (Mor, Fig. 1A).
Regarding Claim 12, the modified Mor discloses the invention of claim 1. 
The combination further discloses wherein the second latch portion is coupled to the base strap such that the second latch portion is slidable with respect to the base strap (Mor, Fig. 1A, page 8 lines 14-23, where the fastener can be adjusted by shortening or lengthening to change size of various ranges).
Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (WO 2008/012825 A2) in view of Driscoll (US Application Publication 2020/0229531 A1), in further view of Amos et al. (Application Publication No. US 2018/0206590 A1).  
Regarding Claim 2, the modified Mor discloses the invention of claim 1.
In the same field of endeavor, namely footwear with gripping sole structures, Amos teaches wherein the first and the second set of protrusions (see protrusion areas on a sole plate 240 annotated in Fig. 2B below) are stitched to the base strap (page 6 para [0045] lines 1-8, where the sole plate 240 is comprised of first and second set of protrusions and is secured by stitching to the sole structure 204).

    PNG
    media_image2.png
    539
    905
    media_image2.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to stitch a gripping structure, such as a first and second set of protrusion on a sole plate 240, to a strap in order to better engage with the ground and support the areas of the foot where the most force is exerted onto a ground surface (page 6 para [0045] lines 8-12). 
Regarding Claim 5, the modified Mor discloses the invention of claim 1.
In the same field of endeavor, namely footwear with gripping sole structures, Amos teaches wherein the first and the second set of protrusions are hexagonal shaped (see annotated areas of Fig. 2B above; examiner notes that the protrusions can be any shape, including hexagonal).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to create traction using different shaped protrusions (page 2-3 para [0014] lines 6-14).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (WO 2008/012825 A2) in view of Driscoll (US Application Publication 2020/0229531 A1), in further view of Paget (US 3258863). 
Regarding Claim 6, the modified Mor discloses the invention of claim 1.
Paget teaches a footwear with gripping sole structures, wherein the first and the second set of protrusions comprise cloth (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cloth in the protrusion areas in order to control friction and prevent slipping or falling (col 1 lines 38-40).
Regarding Claim 8, the modified Mor discloses the invention of claim 1.
Paget teaches a footwear with gripping sole structures, wherein the first and the second set of protrusions comprise a plurality of loops (Fig. 4, where cloth 20 is seen a series of loops).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include loops in order to increase the gripability when the cloth material is wet (col 1 lines 35-40).
Claims 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mor (WO 2008/012825 A2) in view of Driscoll (US Application Publication 2020/0229531 A1). 
Regarding Claim 13, Mor discloses a footwear (12) comprising: a shoe including an upper (18) and a sole (16) with a heel portion (26) and a forefoot portion (32); 
and an anti-slip strap (10) removably coupled to the shoe (page 6 lines 9-16, where the overshoe 10 can be folded when not in use and attached to different shoes when needed), the anti-slip strap including: a base strap comprising a semi-rigid material (page 7 line 16, and where page 8 line 24, where the lower section 14 and the upper section 18 may be integrally formed and, therefore, can be made of the same material to form the overshoe 10), having a first end (see annotated Fig. 1A below, where the first end is annotated by an unbroken line) and a second end (see annotated Fig. 1A below, where the second end is annotated by a dashed line), and forming a single strip extending between the first end and the second end (see Fig. 1A, where the first and second ends attach to form a single piece of material that is continuous and does not comprise of other end portions; the single strip is the shaded area);

    PNG
    media_image1.png
    353
    475
    media_image1.png
    Greyscale


a first set of protrusions (studs 20a) coupled to and positioned along a first section of the base strap (Fig. 1B)  and spaced from each other to create a first set of channels therethrough (page 7, lines 21, “space apart”, Fig. 1B, where the second set of channels are formed between and outside of the studs 20a of the lower heel section 24),
and10 US.132549934.01FD Ref. No.: 518365.000002a second set of protrusions (raised bars 20b) coupled to and positioned along a second section of the base strap (Fig. 1B) and spaced from each other to create a second set of channels therethrough (page 7, lines 21, “space apart”, Fig. 1B, where the first set of channels are formed between the raised bars on the strip 22),
wherein the single strip is wrapped around the shoe multiple times (Fig. 1A) such that (1) the first set of protrusions are positioned along the heel portion (Fig. 1B, where 20a is along a heel portion of the shoe)  and (2) the second set of protrusions are positioned along the forefoot portion (Fig. 1B, where 20b is along a forefoot portion of the shoe).
Mor fails to directly disclose a base strap comprising of woven synthetic fibers.
However, Driscoll teaches a footwear strap made of woven synthetic fiber (para. [0030] and [0034], where the strap can be a woven synthetic fiber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap of Mor to a woven synthetic fiber, as taught by Driscoll, in order to increase support and security of the strap to the shoe.
Regarding Claim 15, the modified Mor discloses the invention of claim 13. 
The combination further discloses wherein the single strip is wrapped around the upper and the sole of the shoe (Mor, Fig. 1A & 1B, where the strap is made from a single piece of material that is continuous and does not comprise of other end portions while wrapping around the upper and sole of the shoe; the single strip is the shaded area).
Regarding Claim 16, the modified Mor discloses the invention of claim 13. 
The combination further discloses wherein the shoe has an elongated direction, wherein the first section and the second section extend lengthwise perpendicular to the elongated direction and widthwise parallel to the elongated direction (Mor, Fig. 1A & 1B).
Regarding Claim 19, the modified Mor discloses the invention of claim 13. 
The combination further discloses wherein the first set of protrusions are spaced from the second set of protrusions without any other protrusions spaced therebetween (Mor, Page 7, lines 21, “space apart”, Fig. 1B, where the first set of protrusions are on strip 22 of lower section 14, the second set of protrusions are spaced on the lower heel section, and neither sets show other types of protrusions in their respective locations).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mor (WO 2008/012825 A2) in view of Driscoll (US Application Publication 2020/0229531 A1), in further view of Amos et al. (Application Publication No. US 2018/0206590 A1). 
Regarding Claim 18, the modified Mor discloses the invention of claim 13.
Amos teaches a footwear with gripping sole structures, wherein the first and the second set of protrusions (see protrusion areas on a sole plate 240 annotated in Fig. 2B on page 10) are stitched to the base strap (page 6 para [0045] lines 1-8, where the sole plate 240 is comprised of first and second set of protrusions and is secured by stitching to the sole structure 204).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to stitch a gripping structure, such as a first and second set of protrusion on a sole plate 240, to a strap in order to better engage with the ground and support the areas of the foot where the most force is exerted onto a ground surface (page 6 para [0045] lines 8-12).
Response to Arguments
Applicant's arguments filed 28 June 2022 regarding the 35 USC 103 rejection (see pages 8-10 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitation, in which additional consideration and reinterpretation has been given for a new grounds of rejection, as stated above. 
Regarding claims 1 and 13, arguments are rejected under 35 USC § 103 (see page 8 of REMARKS): 
Applicant Remarks: Applicant amended the claim and asserts that the combination of the Mor and Brennan references do not disclose a single strip wrapping around the shoe multiple times so that the first set of protrusions are positioned along the heel portion of the shoe and the second set of protrusions are positioned along a forefoot portion of the shoe when the base strap is coupled to the shoe. 
Examiner respectfully disagrees and provides more clarification for the single strip wrapping around the shoe for the entirety of the claim limitations of claim 1 and 13 rejections above. Mor discloses the overshoe (10) is a strap made from a single piece of material that is continuous and does not comprise of other end portions as seen in Figs. 1A-B with a first set of protrusions along the heel portion of the shoe and the second set of protrusions are along a forefoot portion of the shoe when the base strap is coupled to the shoe.
Regarding claim 12, arguments are rejected under 35 USC § 112b (see page 10 of REMARKS): 
Applicant Remarks: Applicant asserts that the limitations of claim 12 is clear and definite as provided by the specifications. 
Applicant’s response overcame the 35 USC § 112b rejection with respect to claim 12. The 35 USC § 112b rejection of claim 12 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732